Citation Nr: 1126031	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-09 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a disability manifested by recurrent ulcers. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1969 with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in October 2008.  A transcript of the hearing is of record. 

In December 2008, the Board reopened the claims for entitlement to service connection for PTSD and ulcers.  The claims were remanded for additional development by the originating agency.  The case has now returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The Veteran has PTSD due to verified combat and non-combat stressors.

2.  A disability manifested by ulcers was not incurred during active duty service, was not manifested until years after service, and is not etiologically related to active duty service. 





CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).  

2.  A disability manifested by ulcers, currently diagnosed as recurrent peptic ulcer disease, was not incurred or aggravated during service and its incurrence or aggravation may not be presumed.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as peptic ulcers (gastric or duodenal), are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Psychiatric Disorder

The Veteran contends that he incurred an acquired psychiatric disorder, specifically PTSD, due to combat exposure in Vietnam.  In November 2002 and January 2006 PTSD questionnaires, the Veteran reported that he witnessed the death of a fellow soldier in March 1969.  He also stated that he was exposed to multiple instances of mortar and rocket fire while serving with the 168th Engineering Brigade in Vietnam.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

The record contains some conflicting evidence as to whether the Veteran meets the criteria for a diagnosis of PTSD.  Upon VA examination in January 2007, he was diagnosed with a depressive disorder and nonspecified anxiety disorder.  The VA examiner concluded that the Veteran did not report sufficient avoidance and arousal symptoms for a diagnosis of PTSD.  In contrast, a July 2004 private psychiatric examination report indicates that the Veteran met all the criteria for a finding of PTSD.  The record therefore contains one medical opinion in favor of PTSD and one weighing against.  The Board finds that the medical evidence is in equipoise regarding whether the Veteran meets the criteria for a diagnosis of PTSD, and will resolve reasonable doubt in his favor and find the evidence sufficient to establish a current disability of PTSD.  38 C.F.R. § 3.102 (2010). See also 38 U.S.C.A. § 5107(b); Gilbert v. Lewinski, 1 Vet. App. 49, 53-56 (1990).

The record also establishes a link between the Veterans's PTSD and his reported combat stressors.  The private psychiatrist who examined the Veteran in July 2004 determined that the Veteran's PTSD was due to his military service in Vietnam and his exposure to life-threatening combat situations.  Thus, the second element of service connection for PTSD has been demonstrated.

The Board must now determine whether the record contains credible supporting evidence that the claimed in-service stressors occurred.  In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service will vary depending on whether or not a veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).   If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence.  No further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) (2009); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

In this case, the Veteran has reported both combat and non-combat stressors.  He has consistently reported witnessing the death of a fellow soldier (identified as James Salamone) in March 1969.  Review of the casualty records by the RO confirmed that James Salamone was killed in Bien Hoa, Vietnam on March 31, 1969.  A June 2007 report from the U. S. Armed Services Center for Research of Unit Records (CURR) also establishes that James Salamone was attached to the Veteran's unit at the time of his death.  Although the Veteran initially reported that his friend was killed a result of friendly-fire, the casualty records indicate that he died in an intentional homicide unrelated to hostile forces.  In any event, the Veteran has reported witnessing the death of his friend and casualty records verify that the soldier was killed in a non-combat situation at the time identified by the Veteran.  The record therefore contains corroborative evidence that verifies the Veteran's non-combat stressor. 

The Veteran has also reported that he was exposed to rocket and mortar fire throughout his service in Vietnam.  Service personnel records establish that he served with the 168th Engineer Brigade attached to the 31st Engineer Brigade with a military operations specialty (MOS) of light weapons infantry.  The Veteran served in Vietnam from January 1969 to May 1969.  Service department records also confirmed that the 31st Engineer Brigade was a combat unit.  The June 2007 CURR report found that the 168th Engineer Brigade was stationed at Lai Khe in Binh Duong through 1969 and Daily Staff Journals documented that Lai Khe was struck with hostile rockets in May 1969.  

While the record does not establish the Veteran's personal engagement in combat, the Board does not need to reach a determination that the Veteran himself actually served in combat.  In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court of Appeals for Veterans Claims (Court) held that by requiring corroboration of every detail, including the veteran's personal participation, VA defined "corroboration" too narrowly.  Id. at 311.  Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court reaffirmed its holding in Suozzi.  In that case, the Court stated that the veteran's unit records constituted independent descriptions of rocket attacks that were experienced by the veteran's unit when he was stationed in Vietnam, which, when viewed in the light most favorable to the veteran, objectively corroborated his claim of having experienced rocket attacks.  

Thus, the June 2007 CURR report establishing that the Veteran's unit was subject to rocket attacks in Lai Khe in May 1969 is credible supporting evidence that the Veteran's claimed combat stressors occurred.  In light of the foregoing, the Board concludes that all the elements necessary for service connection have been established and service connection for PTSD is warranted.  

Ulcers

The Veteran contends that service connection is warranted for a disability manifested by recurrent ulcers as he experienced symptoms of ulcers a few years after his separation from service.  During the October 2008 hearing, he testified that he first manifested symptoms including epigastric pain, nausea, and stomach cramps in the early 1970s.  The Veteran also testified that he has experienced recurrent ulcer symptoms since that time.

The record establishes the presence of a current disability.  A July 2004 medical summary from the Veteran's private physician noted a diagnosis of recurrent peptic ulcer disease status post perforated duodenal ulcer in May 1994.  A January 2002 treatment record from a second private doctor also described a history of a perforated ulcer in 1994 due to non-steroidal anti-inflammatory drugs.  Therefore, the first element for service connection, a current disability is established.  

Although the first element of service connection is present, the record does not contain evidence of an injury during service.  The Veteran testified in October 2008 that he could not remember having any symptoms of an ulcer during service, and service records are negative for evidence of ulcers or a digestive disability.  The Veteran's abdomen was normal at the August 1969 separation examination, and he specifically denied experiencing frequent indigestion and stomach trouble on the accompanying report of medical history.  A VA examiner who physically examined the Veteran and reviewed the claims file in April 2009 also determined that the record did not suggest the presence of an ulcer or dyspepsia during service. 

The Veteran has also not reported a continuity of symptoms since service.  The history he has provided is to the effect that he did not experience any gastrointestinal problems during service and his symptoms began several years after discharge.  There is also no evidence of ulcers within a year from the Veteran's separation from active duty to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest evidence of complaints related to the claimed disability dates from May 1994 when the Veteran underwent treatment for a perforated ulcer.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's current recurrent peptic ulcer disease was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In any event, the Veteran testified in October 2008 that his symptoms did not begin until several years after active duty. 

The record also contains no competent medical evidence of a nexus between the Veteran's current disability and his active duty service.  The only medical opinion of record, that of the April 2009 VA examiner, weighs against the claim.  The VA examiner concluded that it was less likely than not that the Veteran's ulcer problem began during service as there was no evidence of treatment for gastrointestinal symptoms during service.  The examiner also noted that the Veteran provided a history of the onset of symptoms several years after his separation from active duty. 

The Board has considered the testimony of the Veteran connecting his recurrent ulcer disease to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of stomach pain, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was years after his separation from active duty.  In addition, there is no medical evidence that the Veteran's recurrent ulcer disease is related to service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and his military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim for service connection for PTSD, the Board finds that VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant service connection for PTSD.  

Regarding the claim for service connection for a disability manifested by ulcers, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an August 2004 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice of the Dingess elements of the claim, was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the November 2010 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained available records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  During the October 2008 hearing, the Veteran testified that he began to experience symptoms of an ulcer in the early 1970s, soon after his separation from active duty service.  He testified that he received treatment for these symptoms at Winston-Salem Health Care.  He also reported undergoing treatment for his ulcer with his employer, R. J. Reynolds.  The Veteran stated that he could attempt to obtain these records of treatment, but indicated it was unlikely such records were still available.  In a February 2009 letter, VA specifically requested that the Veteran provide medical releases for any health care providers who had treated his ulcers.  No response to this letter was received.  The Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above that VA has done its utmost to develop the evidence with respect to the Veteran's claim and any failure to obtain all records associated with the claim rests with the Veteran himself.

The Veteran was also provided an adequate VA examination and medical opinion in April 2009 in response to his claim.  In a June 2011 written brief, the Veteran's representative argued that the April 2009 VA examination was not adequate as it did not reflect that the claims file had been reviewed prior to the examination.  However, review of the VA examination report clearly shows a notation that the claims file was reviewed.  Although the examiner noted that "all information regarding ulcer was obtained from personal interview with veteran," the expressed medical opinion clarifies that the examiner was referring to the fact that the service records were negative for evidence of ulcers.  Thus, the examination report shows that the claims file was reviewed prior to rendering of the medical opinion, and the Board finds that the April 2009 VA examination is adequate. 

The Board also finds that VA has complied with the December 2008 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, the Veteran was asked in February 2009 to submit any treatment records in his possession or to provide releases to allow VA to obtain records on his behalf.  No response to this letter was received.  A VA digestive examination and medical opinion were also procured in April 2009  The case was then readjudicated in November 2010.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD, is granted.  

Entitlement to service connection for a disability manifested by recurrent ulcers is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


